18‐722‐cv 
     Patterson v. City of New York et al. 
                                                                                              
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                    
                                             SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 19th day of March, two thousand nineteen. 
 4    
 5         PRESENT:  RICHARD C. WESLEY, 
 6                          RAYMOND J. LOHIER, JR., 
 7                          RICHARD J. SULLIVAN, 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         TAJ PATTERSON, 
11    
12                          Plaintiff‐Appellant, 
13    
14                   v.                                                         No. 18‐722‐cv 
15                                                                             
16         CITY OF NEW YORK, POLICE OFFICER 
17         RODRIGO FERNANDEZ, SERGEANT IVAN 
18         FURDA, SERGEANT JOSEPH ZAIKOWSKI, 
19         WILLIAMSBURG SAFETY PATROL, INC., 
20         SHMIRA VOLUNTEER PATROL CORP., 
21         ABRAHAM WINKLER, AHARON 
22         HOLLENDER, MAYER HERSKOVIC, JOSEPH 
 1         FRIED, PINCHAS BRAVER, YOELI ITZKOWITZ, 
 2                           
 3                          Defendants‐Appellees, 
 4          
 5         JOHN DOE, #1‐10, 
 6                           
 7                          Defendant. 
 8         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 9         FOR PLAINTIFF‐APPELLANT:                                  MATTHEW A. WARING, Mayer 
10                                                                   Brown LLP, Washington, DC 
11                                                                   (Michael B. Kimberly, Mayer 
12                                                                   Brown LLP, Washington, DC, 
13                                                                   Andrew B. Stoll, Stoll, 
14                                                                   Glickman & Bellina LLP, 
15                                                                   Brooklyn, NY, on the brief).   
16    
17         FOR DEFENDANTS‐APPELLEES                  DANIEL MATZA‐BROWN   
18         CITY OF NEW YORK, POLICE OFFICER    (Claude S. Platton, on the brief),   
19         RODRIGO FERNANDEZ, SERGEANT               Assistant Corporation   
20         IVAN FURDA, and SERGEANT JOSEPH    Counsel, for Zachary W.   
21         ZAIKOWSKI:                                Carter, Corporation Counsel 
22                                                   of the City of New York, New 
23                                                   York, NY. 
24          
25         FOR DEFENDANTS‐APPELLEES                  EDWARD RODRÍGUEZ, Law   
26         PINCHAS BRAVER and JOSEPH FRIED:    Office of Edward Rodríguez, 
27                                                   PLLC, New York, NY.   
28          
29          
30         Appeal from a judgment of the United States District Court for the Eastern 

31   District of New York (Nicholas G. Garaufis, Judge). 



                                                   2
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 2   AND DECREED that the judgment of the District Court is AFFIRMED. 

 3          Taj Patterson appeals from a judgment of the District Court (Garaufis, J.) 

 4   dismissing Patterson’s complaint for failure to state a claim against the City of 

 5   New York (the City), New York City Police Department (NYPD) Officer Rodrigo 

 6   Fernandez, Sergeant Ivan Furda, and Sergeant Joseph Zaikowski, as well as 

 7   against defendants Pinchas Braver and Mayer Herskovic, both of whom were 

 8   associated with Williamsburg Safety Patrol, Inc. (WSP) and Shmira Volunteer 

 9   Patrol Corp.    He also appeals the District Court’s dismissal with prejudice of the 

10   claims against the WSP, Abraham Winkler, Aharon Hollender, Joseph Fried, and 

11   Yoeli Itzkowitz (together with Pinchas Braver and Mayer Herskovic, the WSP 

12   Defendants), all of whom failed to appear and as to whom Patterson moved for a 

13   default judgment.    We assume the parties’ familiarity with the facts and record 

14   of prior proceedings, to which we refer only as necessary to explain our decision 

15   to affirm.   

16          Patterson argues that the WSP Defendants qualify as state actors under 

17   both the “public function” test and under two different formulations of the “joint 


                                              3
 1   action” test: the symbiotic relationship test and the entwinement test.    See 

 2   Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 294–303 

 3   (2001); McGugan v. Aldana‐Bernier, 752 F.3d 224, 229 (2d Cir. 2014).    Patterson 

 4   also argues that he plausibly alleged a claim that the City, through the NYPD, 

 5   violated the Due Process Clause of the Fourteenth Amendment by giving 

 6   preferential treatment to the Orthodox Jewish community and thereby creating 

 7   the conditions that resulted in his assault.1    Okin v. Vill. of Cornwall‐on‐Hudson 

 8   Police Dep’t, 577 F.3d 415, 427–29 (2d Cir. 2009).    Finally, although he never 

 9   sought leave before the District Court to file a second amended complaint and 

10   has identified no particular additional facts that would cure the Amended 

11   Complaint’s shortcomings, Patterson argues that the District Court abused its 

12   discretion in dismissing his claims with prejudice.    See Gallop v. Cheney, 642 

13   F.3d 364, 369 (2d Cir. 2011). 




     1  In addition, Patterson argues in his reply brief that he plausibly alleged that the City 
     violated the Fourth Amendment by deliberately failing to train the WSP Defendants.   
     Because Patterson did not raise this argument in his opening brief, it is abandoned.   
     See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 428 
     (2d Cir. 2005). 

                                                   4
1         Upon review of the record on appeal, we reject these arguments and affirm 

2   the judgment substantially for reasons stated by the District Court in its 

3   memoranda and orders of August 9, 2017 and February 14, 2018.     

4         We have considered Patterson’s remaining arguments and conclude that 

5   they are without merit.    For the foregoing reasons, the judgment of the District 

6   Court is AFFIRMED. 

7                                          FOR THE COURT:   
8                                          Catherine O=Hagan Wolfe, Clerk of Court   




                                             5